DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/23/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
	Claim Status
Claims 2-3, 4-8 have been amended; support for claims 2 and 3 is found in original claim 1, the amendments to claims 4-8 were to change claim dependency.
Claim 1 has been cancelled.
Claims 2-11 are currently pending and have been examined on the merits in this office action.



Claim Rejections - 35 USC § 103
The 35 USC § 103 claim rejections of the previous office action is withdrawn in view of the amendments to the claims.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Baker on 08/15/2022 and 08/19/2022.

The application has been amended as follows: 

2. (Currently Amended)  A solid state battery, comprising:
	a first electrode piece in which a first electrode active material layer is formed on a first current collector layer;
	a second electrode piece in which a second electrode active material layer is formed on a second current collector layer;
	a bag-shaped solid electrolyte layer which accommodates the first electrode piece; and
	a bellows-folded electrode sheet,
	wherein the first electrode piece accommodated in the bag-shaped solid electrolyte layer and the second electrode piece are laminated so as to overlap each other in a plan view so that the first electrode active material layer and the second electrode active material layer are disposed so as to face each other with the bag-shaped solid electrolyte layer interposed therebetween,
	wherein the electrode sheet includes a first connection portion which is formed by the first current collector layer and extends in a belt shape, a plurality of the first electrode pieces which are connected to a side surface of the first connection portion and are respectively accommodated in the bag-shaped solid electrolyte layer, a second connection portion which is formed by the second current collector layer and extends in a belt shape, and a plurality of the second electrode pieces which are connected to a side surface of the second connection portion,
	wherein the first electrode piece is formed such that the first electrode active material layer is formed on both surfaces of the first current collector layer and the second electrode piece is formed such that the second electrode active material layer is formed on both surfaces of the second current collector layer,
	wherein the first connection portion and the second connection portion are disposed so as to face each other in a plan view, and a first region and a second region are alternately formed between the first connection portion and the second connection portion in a longitudinal direction, the first region being formed such that the bag-shaped solid electrolyte layer accommodating the first electrode piece and the second electrode piece are laminated and the second region being formed such that the bag-shaped solid electrolyte layer and the second electrode piece are laminated in a laminating order opposite to that of the first region, [[and]]
	wherein the electrode sheet is folded in a bellows shape so that the first region and the second region are alternately laminated, and
wherein the first connection portion and the second connection portion are formed in a region in which the first electrode active material layer and the second electrode active material layer are not formed.

	3. (Currently Amended)  A solid state battery, comprising:
	a first electrode piece in which a first electrode active material layer is formed on a first current collector layer;
	a second electrode in which a second electrode active material layer is formed on a second current collector layer;
	a bag-shaped solid electrolyte layer which accommodates the first electrode piece; and
	a bellows-folded electrode sheet,
	wherein the first electrode piece accommodated in the bag-shaped solid electrolyte layer and the second electrode are laminated so as to overlap each other in a plan view so that the first electrode active material layer and the second electrode active material layer are disposed so as to face each other with the bag-shaped solid electrolyte layer interposed therebetween,
	wherein the electrode sheet includes a first connection portion which is formed by the first current collector layer and extends in a belt shape, a plurality of the first electrode pieces which are connected to a side surface of the first connection portion and are respectively accommodated in the bag-shaped solid electrolyte layer, a second connection portion which is formed by the second current collector layer and extends in a belt shape, and the second electrode which is connected to a side surface of the second connection portion and extends in a belt shape,
	wherein the first electrode piece is formed such that the first electrode active material layer is formed on both surfaces of the first current collector layer and the second electrode is formed such that the second electrode active material layer is formed on both surfaces of the second current collector layer,
	wherein the first connection portion and the second connection portion are disposed so as to face each other in a plan view and a first region and a second region are alternately formed between the first connection portion and the second connection portion in a longitudinal direction, the first region being formed such that the bag-shaped solid electrolyte layer accommodating the first electrode piece and the second electrode are laminated and the second region being formed such that the bag-shaped solid electrolyte layer and the second electrode are laminated in a laminating order opposite to that of the first region, [[and]]
	wherein the electrode sheet is folded in a bellows shape so that the first region and the second region are alternately laminated, 
wherein the first connection portion and the second connection portion are formed in a region in which the first electrode active material layer and the second electrode active material layer are not formed.

6. (Currently Amended)  A method of manufacturing the solid state battery according to claim 2, comprising:
	forming the electrode the[[a]] first connection portion which is formed by the[[a]] first current collector layer and extends in the[[a]] belt shape and the[[a]] plurality of the first electrode pieces which are connected to the[[a]] side surface of the first connection portion, having[[e]] the first electrode active material layer formed on both surfaces of the first current collector layer, and having[[e]] a rectangular shape in a plan view;
	disposing a solid electrolyte layer sheet on both surfaces of the first electrode piece so as to continuously cover at least a portion of the[[a]] plurality of the first electrode pieces by exposing the first connection portion;
	bonding the solid electrolyte layer sheet between the adjacent first electrode pieces along [[an]] end surfaces of the plurality of the first electrode pieces in a direction orthogonal to a longitudinal direction of the electrode 
	forming the[[a]] bag-shaped solid electrolyte layer accommodating each of the plurality of the first electrode pieces by cutting the solid electrolyte layer sheet between adjacent ones of the  of the plurality of first electrode pieces.



REASONS FOR ALLOWANCE
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach nor render obvious the claim limitations of independent claims 2 and 3. Specifically the prior art fails to teach nor render obvious wherein a first and second connection portion is formed by the first and  The closest prior art is considered to be Kretschmar (US 2014/0272537 A1) and Miyake (JP 2015118788A) both of which was used in the previous office action.
Kretschmar teaches a solid state battery having  connection portions in which electrodes are folded in a bellows shape, however, fails to teach nor render obvious wherein the connection portion is  connected to a side surface that is not covered by the active material as required in the amended claims 2 and 3.
Miyake teaches wherein a plurality of unit cells are stacked and folded into a bellows structure, however, fails to teach nor render obvious wherein the connection portions are not covered by the active material as required in the independent claims 2 and 3.
A skilled artisan would not have arrived at the claimed invention through a modification of Kretschmar and Miyake and therefore the invention disclosed is considered to be inventive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered in view of the amendments to the claims and the examiner’s amendment above. The arguments are moot in view of the amendments to the claims. The previous rejection has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728